UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-6638


TONY STEVENSON JOHNSON, a/k/a Tony S. Johnson,

                Petitioner - Appellant,

          v.

MCKITHER BODISON,

                Respondent - Appellee.



     On Remand from the Supreme Court of the United States.
                      (S. Ct. No. 10-9236)


Submitted:   May 31, 2012                   Decided:   June 12, 2012


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony Stevenson Johnson, Appellant Pro Se. William Edgar Salter,
III, Assistant Attorney General, Donald John Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tony     Stevenson       Johnson     appealed        from     the     district

court’s   order      adopting        the    report    and    recommendation         of    the

magistrate judge and denying Johnson’s 28 U.S.C. § 2254 (2006)

petition.         While the district court granted a certificate of

appealability (“COA”) as to all issues raised by Johnson, we

overlooked        this   fact    in    our     initial      consideration          of    this

appeal.      Finding that Johnson had not made a substantial showing

of the denial of a constitutional right on appeal, we denied a

COA and dismissed the appeal.

             Johnson filed a petition for a writ of certiorari in

the    Supreme      Court.       The       Supreme    Court       granted    certiorari,

vacated this Court’s judgment, and remanded for consideration of

Gonzalez v. Thaler, 132 S. Ct. 641 (2012).                        Johnson v. Bodison,

132 S. Ct. 1088 (2012).                In Gonzalez, the Supreme Court ruled

that   the    specificity       requirements          of    28    U.S.C.    § 2253(c)(2)

(2006) were not jurisdictional and that an appeal may proceed

based even upon a defective COA.                     132 S. Ct. at 652.            Because

our procedural ruling was not based upon any finding that the

district court’s COA was defective, we conclude that the ruling

in Gonzalez has no effect on our consideration of the case.

             On    remand,      we    have    examined      the    case     anew    on   its

merits, considering the record as well as Johnson’s arguments on

appeal, and we find no reversible error.                     With regard to certain

                                              2
claims, Johnson fails to challenge dispositive legal and factual

findings by the district court in his informal brief and, thus,

has forfeited review.     4th Cir. R. 34(b).         With regard to the

remaining   claims,   after   a   careful   review   of   the   record,   we

affirm for the reasons stated in the magistrate judge’s opinion,

as adopted by the district court.       Johnson v. Bodison, No. 6:09-

cv-01037-TLW (D.S.C. Mar. 30, 2010).        We deny Johnson’s petition

for rehearing and for rehearing en banc.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                    3